Per Curiam.
The writ seeks to set aside the assessment of certain boat property of the prosecutor by the city of Bayonne for pur*1153poses of taxation. While taxes were originally claimed by the city for the years from 1922 to 1931, inclusive, those preceding 1928 are now waived, but those for the remaining years are defended.
The prosecutor is a Delaware corporation engaged in the shipping business and dealing also in the purchase and sale of old vessels. A large number of such vessels were moored at the Port Johnson coal docks in Bayonne during at least a part of the time for which the tax is claimed, as were also vessels of other owners.
The prosecutor presents several reasons for setting aside the asesssments; that the boats are not subject to tax; that no assessments were actually made; that the tax was excessive.
We think none of these reasons are valid except the failure to assess. The boats seem to have been located permanently until disposed of at the Port Johnson docks and were therefore subject to assessment, but our conclusion on reading the evidence taken is that no attempt to assess them was ever made until the fall of 1930, when assessment for the following year appears to have been made.
Without assessment there could be no tax. Irregularity in the levying of an assessment may not be fatal, but to justify imposition of a tax there must be an assessment by the proper officer. Prior to the fall of 1930 there was no assessment of any sort, but the assessment for that year would seem to have been properly laid and to be reasonable in amount. All taxes assessed prior to these for the year 1931 will be set aside and the taxes for that year affirmed.